      Case 4:20-cv-03759 Document 1 Filed on 11/04/20 in TXSD Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


RENA LAMBERT and SALLY LACOUR,                                                   PLAINTIFFS
Each Individually and on Behalf
of All Others Similarly Situated


vs.                                   No. 4:20-cv-3759


OEC DISTRIBUTION SERVICES, INC.,                                                DEFENDANTS
OEC TRANSPORTATION SERVICES, INC.,
and OEC LOGISTICS, INC.


                  ORIGINAL COMPLAINT—COLLECTIVE ACTION


       COME NOW Plaintiffs Rena Lambert and Sally Lacour (collectively “Plaintiffs”),

each individually and on behalf of all others similarly situated, by and through their

attorneys Tess Bradford and Josh Sanford of Sanford Law Firm, PLLC, and for their

Original Complaint—Collective Action (“Complaint”) against Defendants OEC Distribution

Services, Inc., OEC Transportation Services, Inc., and OEC Logistics, Inc. (collectively

“Defendant” or “Defendants”), they state and allege as follows:

                           I.       PRELIMINARY STATEMENTS

       1.    This is a collective action brought by Plaintiffs, each individually and on

behalf of all others similarly situated, against Defendant for violations of the overtime

provisions of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”).

       2.    Plaintiffs seek a declaratory judgment, monetary damages, liquidated

damages, prejudgment interest, and a reasonable attorney’s fee and costs as a result of

Defendant’s failure to pay proper overtime compensation under the FLSA.


                                           Page 1 of 13
                      Rena Lambert, et al. v. OEC Distribution Services, Inc.
                              U.S.D.C. (S.D. Tex.) No. 4:20-cv-3759
                             Original Complaint—Collective Action
     Case 4:20-cv-03759 Document 1 Filed on 11/04/20 in TXSD Page 2 of 13




                            II.     JURISDICTION AND VENUE

       3.     The United States District Court for the Southern District of Texas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because

this suit raises federal questions under the FLSA.

       4.     Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and

(c)(2), because the State of Texas has personal jurisdiction over Defendant, and

Defendant therefore “resides” in Texas.

       5.     The acts complained of herein were committed and had their principal effect

against Plaintiff Sally Lacour within the Houston Division of the Southern District of Texas;

therefore, venue is proper within this District pursuant to 28 U.S.C. § 1391.

                                     III.     THE PARTIES

       6.     Plaintiff Rena Lambert (“Lambert”) is an individual and resident of Dallas

County.

       7.     Plaintiff Sally Lacour (“Lacour”) is an individual and resident of Harris

County.

       8.     Separate Defendant OEC Distribution Services, Inc. (“OEC Distribution”), is

a California, for-profit corporation.

       9.     OEC Distribution’s registered agent for service is Marshall Young, at 2603

Main Street, 9th Floor, Irvine, California 92614.

       10.    Separate     Defendant        OEC       Transportation        Services,   Inc.   (“OEC

Transportation”), is a California, for-profit corporation.

       11.    OEC Transportation’s registered agent for service is Marshall Young, at

2603 Main Street, 9th Floor, Irvine, California 92614.

                                             Page 2 of 13
                        Rena Lambert, et al. v. OEC Distribution Services, Inc.
                                U.S.D.C. (S.D. Tex.) No. 4:20-cv-3759
                               Original Complaint—Collective Action
      Case 4:20-cv-03759 Document 1 Filed on 11/04/20 in TXSD Page 3 of 13




       12.     Separate Defendant OEC Logistics, Inc. (“OEC Logistics”), is a California,

for-profit corporation.

       13.     OEC Logistics’s registered agent for service is Derek Chiman Tung, at 8

Corporate Park, Suite 190, Irvine, California 92606.

       14.     Defendants’ principal office in the United States is located at 13100 Alondra

Boulevard, Suite 100, Cerritos, California, 90703.

       15.     Defendants maintain a website at https://www.oecgroup.com/.

       16.     OEC Group Dallas, Inc., is an inactive, Texas, for-profit corporation, which

purported to employ Lambert within the three years preceding the filing of this lawsuit.

Upon information and belief, one or more of the Defendants are doing business as OEC

Group Dallas, Inc.

                                IV.      FACTUAL ALLEGATIONS

       17.     Plaintiffs repeat and re-allege all the preceding paragraphs of this Complaint

as if fully set forth in this section.

       18.     Upon information and belief, Defendants have unified operational control

and management, as well as control over employees, including shared power to

supervise, hire and fire, establish wages and wage policies and set schedules for their

employees through unified management.

       19.     Upon information and belief, the revenue generated from OEC Distribution,

OEC Transportation and OEC Logistics was merged and managed in a unified manner.

       20.     As a result of this unified operation, control and management, through

shared employees and ownership with the authority to establish wages and wage policy,

Defendants operated as a single enterprise

                                               Page 3 of 13
                          Rena Lambert, et al. v. OEC Distribution Services, Inc.
                                  U.S.D.C. (S.D. Tex.) No. 4:20-cv-3759
                                 Original Complaint—Collective Action
     Case 4:20-cv-03759 Document 1 Filed on 11/04/20 in TXSD Page 4 of 13




       21.      Defendant employs two or more individuals who engage in interstate

commerce or business transactions, or who produce goods to be transported or sold in

interstate commerce, or who handle, sell, or otherwise work with goods or materials that

have been moved in or produced for interstate commerce, such as shipping containers

and boats.

       22.      Defendant’s annual gross volume of sales made or business done is not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) in each of the three years preceding the filing of the Original Complaint.

       23.      Defendant is an employer within the meaning of the FLSA and has been, at

all times relevant herein, Plaintiffs’ employer.

       24.      Defendants’ primary business is providing shipping and freighting services.

       25.      Defendant has locations throughout the world. Defendant’s locations within

the United States include Dallas, Houston, Boston, Chicago, New York, Los Angeles, New

York, Phoenix and San Diego.

       26.      At all times material herein, Plaintiffs have been entitled to the rights,

protections, and benefits provided under the FLSA.

       27.      Defendants employed Plaintiffs within the three years preceding the filing of

this lawsuit.

       28.      Specifically, Defendant employed Lambert as an hourly-paid Customer

Service Representative from 2014 until February of 2020.

       29.      Specifically, Defendant employed Lacour as an hourly-paid Customer

Service Representative from August of 2017 until August of 2019.

       30.      Lambert worked out of Defendant’s offices in Dallas.

                                              Page 4 of 13
                         Rena Lambert, et al. v. OEC Distribution Services, Inc.
                                 U.S.D.C. (S.D. Tex.) No. 4:20-cv-3759
                                Original Complaint—Collective Action
     Case 4:20-cv-03759 Document 1 Filed on 11/04/20 in TXSD Page 5 of 13




      31.    Lacour worked out of Defendant’s offices in Houston.

      32.    Defendant      also     employed        other     hourly-paid       Customer   Service

Representatives (“CSRs”).

      33.    As CSRs, Plaintiffs were primary responsible for booking shipments, billing

customers, responding to customer questions and tracking freight.

      34.    Other CSRs had the same or similar duties as Plaintiffs.

      35.    Defendant directly hired Plaintiffs and other CSRs, controlled their work

schedules, duties, protocols, applications, assignments and employment conditions, and

kept at least some records regarding their employment.

      36.    Plaintiffs were required to clock in at specific times (7:30 or 8:00 am) and

were required to clock out at specific times (4:30 pm or 5:00 pm), even if they were still

working.

      37.    If Plaintiffs clocked in before their scheduled start time, they were not paid

for the time they spent working before their scheduled start time.

      38.    Plaintiffs were not always able to finish all of the work they were required to

complete during their scheduled shift. For example, if Plaintiffs were in the middle of a

project at 5:00 pm, they had to finish that project before leaving work, which resulted in

hours worked which went unrecorded and uncompensated.

      39.    Defendant sometimes shaved Lambert’s hours to reflect fewer hours than

she actually worked.

      40.    Lambert estimates she worked approximately two hours each week which

went unrecorded and uncompensated.




                                            Page 5 of 13
                       Rena Lambert, et al. v. OEC Distribution Services, Inc.
                               U.S.D.C. (S.D. Tex.) No. 4:20-cv-3759
                              Original Complaint—Collective Action
     Case 4:20-cv-03759 Document 1 Filed on 11/04/20 in TXSD Page 6 of 13




      41.    Lacour estimates she worked approximately one hour each week which

went unrecorded and uncompensated.

      42.    Defendant knew or should have known that Plaintiffs were working hours

which went unrecorded and uncompensated.

      43.    In addition to their hourly wage, Plaintiffs received annual bonuses based

on company revenue.

      44.    Other CSRs also received an annual bonus based on company revenue.

      45.    These bonuses were nondiscretionary because Defendant informed CSRs

of the bonuses upon hiring, the CSRs expected to receive these bonuses and did in fact

receive the bonuses on a regular basis.

      46.    Upon information and belief, all or most CSRs receive annual bonuses.

      47.    Defendant informs CSRs of the bonuses upon hiring because the bonuses

are part of Defendant’s compensation package and CSRs expect to receive the bonuses.

      48.    Plaintiffs and other CSRs regularly or occasionally worked in excess of forty

hours per week throughout their tenure with Defendant.

      49.    Defendant paid Plaintiffs and other CSRs 1.5x times their base hourly rate

for some of the hours they worked over 40 in a workweek.

      50.    However, Defendant did not include the bonuses that were paid to Plaintiffs

and other CSRs in their regular rates when calculating their overtime pay even though

Plaintiffs and other CSRs received bonuses in pay periods in which they also worked in

excess of forty hours per week.




                                           Page 6 of 13
                      Rena Lambert, et al. v. OEC Distribution Services, Inc.
                              U.S.D.C. (S.D. Tex.) No. 4:20-cv-3759
                             Original Complaint—Collective Action
     Case 4:20-cv-03759 Document 1 Filed on 11/04/20 in TXSD Page 7 of 13




       51.    Section 778.208 of Title 29 of the Code of Federal Regulations requires that

all forms of compensation, such as nondiscretionary bonuses, “must be totaled in with

other earnings to determine the regular rate on which overtime pay must be based.”

       52.    Defendant violated the FLSA and AMWA by not including all forms of

compensation, such the non-discretionary bonuses paid to Plaintiffs and other CSRs, in

their regular rate when calculating their overtime pay.

       53.    Defendant’s pay practices were the same for all CSRs who received

bonuses and rent credits.

       54.    Upon information and belief, the pay practices that violate the FLSA alleged

herein were the same at all of Defendant’s facilities because the policy was a centralized

human resources policy implemented uniformly from the corporate headquarters.

       55.    Defendant knew, or showed reckless disregard for whether, the way it paid

Plaintiffs and other CSRs violated the FLSA.

                    V.       REPRESENTATIVE ACTION ALLEGATIONS

       56.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated in this section.

       57.    Plaintiffs bring this claim for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of all persons

similarly situated as CSRs who were, are, or will be employed by Defendant within the

applicable statute of limitations period, who are entitled to payment of the following types

of damages:

       A.     Overtime premiums for all hours worked over forty hours in any week;

       B.     Liquidated damages; and

                                              Page 7 of 13
                         Rena Lambert, et al. v. OEC Distribution Services, Inc.
                                 U.S.D.C. (S.D. Tex.) No. 4:20-cv-3759
                                Original Complaint—Collective Action
     Case 4:20-cv-03759 Document 1 Filed on 11/04/20 in TXSD Page 8 of 13




         C.      Attorney’s fees and costs.

         58.     Plaintiffs propose the following class under the FLSA:

                All Customer Service Representatives who received a bonus
              in connection with work performed in at least one week in which
                  they worked over forty hours within the past three years.

         59.     In conformity with the requirements of FLSA Section 16(b), each Plaintiff

has filed or will soon file a written Consent to Join this lawsuit.

         60.     The relevant time period dates back three years from the date on which

Plaintiffs’ Original Complaint—Collective Action was filed herein and continues forward

through the date of judgment pursuant to 29 U.S.C. § 255(a), except as set forth herein

below.

         61.     The members of the proposed FLSA class are similarly situated in that they

share these traits:

         A.      They were paid hourly;

         B.      They were eligible for and received nondiscretionary bonuses;

         C.      They worked over forty hours in at least one week in which they performed

work related to a bonus;

         D.      They were subject to Defendant’s common policy of failing to pay a proper

overtime rate for hours worked over forty in a week; and

         E.      They had the same or substantially similar job duties and requirements.

         62.     Plaintiff is unable to state the exact number of the class but believes that

the class exceeds one hundred (100) persons.

         63.     Defendant can readily identify the members of the collective, who are a

certain portion of the current and former employees of Defendant.

                                               Page 8 of 13
                          Rena Lambert, et al. v. OEC Distribution Services, Inc.
                                  U.S.D.C. (S.D. Tex.) No. 4:20-cv-3759
                                 Original Complaint—Collective Action
     Case 4:20-cv-03759 Document 1 Filed on 11/04/20 in TXSD Page 9 of 13




        64.    The names and physical and mailing addresses of the probable FLSA

collective action plaintiffs are available from Defendant.

        65.    The email addresses of many of the probable FLSA collective action

plaintiffs are available from Defendant.

                            VI.    FIRST CLAIM FOR RELIEF
                      (Individual Claims for Violation of the FLSA)

        66.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully set forth herein.

        67.    Plaintiffs assert this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.

        68.    At all relevant times, Defendant has been, and continues to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

        69.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay a minimum wage for all hours worked up to 40 each week and to pay 1.5x their regular

wages for all hours worked over 40, unless an employee meets certain exemption

requirements of 29 U.S.C. § 213 and all accompanying DOL regulations.

        70.    Defendant classified Plaintiffs as non-exempt from the requirements of the

FLSA.

        71.    Defendant failed to pay Plaintiffs for all hours worked.

        72.    Despite Plaintiffs’ entitlement to overtime payments under the FLSA,

Defendant failed to pay Plaintiffs 1.5x their regular rate for all hours worked in excess of

40 per week.

        73.    Defendant knew or should have known that its actions violated the FLSA.

        74.    Defendant’s conduct and practices, as described above, were willful.
                                             Page 9 of 13
                        Rena Lambert, et al. v. OEC Distribution Services, Inc.
                                U.S.D.C. (S.D. Tex.) No. 4:20-cv-3759
                               Original Complaint—Collective Action
     Case 4:20-cv-03759 Document 1 Filed on 11/04/20 in TXSD Page 10 of 13




           75.   By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiffs for monetary damages, liquidated damages and costs, including reasonable

attorney’s fees provided by the FLSA for all violations which occurred beginning at least

three years preceding the filing of Plaintiffs’ initial complaint, plus periods of equitable

tolling.

           76.   Defendant has not acted in good faith nor with reasonable grounds to

believe its actions and omissions were not a violation of the FLSA, and, as a result thereof,

Plaintiffs are entitled to recover an award of liquidated damages in an amount equal to

the amount of unpaid minimum wage and unpaid overtime premium pay described above

pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

           77.   Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiffs as provided by the FLSA, Plaintiffs are entitled to an award of

prejudgment interest at the applicable legal rate.

                           VII. SECOND CLAIM FOR RELIEF
                    (Collective Action Claim for Violation of the FLSA)

           78.   Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully set forth herein.

           79.   Plaintiffs assert this claim for damages and declaratory relief on behalf of all

similarly situated employees pursuant to the FLSA, 29 U.S.C. § 201, et seq.

           80.   At all relevant times, Defendant has been, and continues to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

           81.   29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to 40 each week and to pay

1.5x their regular wages for all hours worked over 40 in a week, unless an employee
                                              Page 10 of 13
                          Rena Lambert, et al. v. OEC Distribution Services, Inc.
                                  U.S.D.C. (S.D. Tex.) No. 4:20-cv-3759
                                 Original Complaint—Collective Action
    Case 4:20-cv-03759 Document 1 Filed on 11/04/20 in TXSD Page 11 of 13




meets certain exemption requirements of 29 U.S.C. § 213 and all accompanying

Department of Labor regulations.

       82.    Defendant classified Plaintiffs and other similarly situated employees as

non-exempt from the overtime provisions of the FLSA.

       83.    Defendant failed to pay Plaintiffs and similarly situated employees 1.5x their

regular rate for all hours worked in excess of 40 per week.

       84.    Defendant deprived Plaintiffs and similarly situated employees of

compensation for all of the hours worked over forty per week, in violation of the FLSA.

       85.    Defendant knew or should have known that its actions violated the FLSA.

       86.    Defendant’s conduct and practices, as described above, were willful.

       87.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiffs and all similarly situated employees for monetary damages, liquidated damages

and costs, including reasonable attorney’s fees provided by the FLSA for all violations

which occurred beginning at least three years preceding the filing of Plaintiffs’ initial

complaint, plus periods of equitable tolling.

       88.    Defendant has not acted in good faith nor with reasonable grounds to

believe its actions and omissions were not a violation of the FLSA, and, as a result thereof,

Plaintiffs and similarly situated employees are entitled to recover an award of liquidated

damages in an amount equal to the amount of unpaid overtime premium pay described

above pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

       89.    Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiffs and the collective members as provided by the FLSA, they are

entitled to an award of prejudgment interest at the applicable legal rate.

                                           Page 11 of 13
                       Rena Lambert, et al. v. OEC Distribution Services, Inc.
                               U.S.D.C. (S.D. Tex.) No. 4:20-cv-3759
                              Original Complaint—Collective Action
    Case 4:20-cv-03759 Document 1 Filed on 11/04/20 in TXSD Page 12 of 13




                               VIII.    PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiffs Rena Lambert and Sally Lacour,

each individually and on behalf of all others similarly situated, respectfully pray that each

Defendant be summoned to appear and to answer this Complaint and for declaratory

relief and damages as follows:

       A.     Declaratory judgment that Defendant’s practices alleged in this Complaint

violate the FLSA and its related regulations;

       B.     Certification of a collective under Section 216 of the FLSA of all individuals

similarly situated, as further defined in any motion for the same;

       C.     Judgment for damages suffered by Plaintiffs and others similarly situated

for all unpaid overtime wages under the FLSA and its related regulations;

       D.     Judgment for liquidated damages owed to Plaintiffs and all others similarly

situated pursuant to the FLSA and its related regulations;

       E.     An order directing Defendant to pay Plaintiffs and all others similarly

situated interest, a reasonable attorney’s fee and all costs connected with this action; and

       F.     Such other and further relief as this Court may deem just and proper.




                                           Page 12 of 13
                       Rena Lambert, et al. v. OEC Distribution Services, Inc.
                               U.S.D.C. (S.D. Tex.) No. 4:20-cv-3759
                              Original Complaint—Collective Action
Case 4:20-cv-03759 Document 1 Filed on 11/04/20 in TXSD Page 13 of 13




                                              Respectfully submitted,

                                              RENA LAMBERT and SALLY
                                              LACOUR, Each Individually
                                              and on Behalf of All Others
                                              Similarly Situated, PLAINTIFFS

                                              SANFORD LAW FIRM, PLLC
                                              One Financial Center
                                              650 South Shackleford Road, Suite 411
                                              Little Rock, Arkansas 72211
                                              Telephone: (501) 221-0088
                                              Facsimile: (888) 787-2040

                                              /s/ Josh Sanford
                                              Josh Sanford
                                              Tex. Bar No. 24077858
                                              josh@sanfordlawfirm.com




                                   Page 13 of 13
               Rena Lambert, et al. v. OEC Distribution Services, Inc.
                       U.S.D.C. (S.D. Tex.) No. 4:20-cv-3759
                      Original Complaint—Collective Action
